Exhibit 10.2

 

FORFEITURE AGREEMENT

 

Reference is made to that certain: (i) Agreement and Plan of Merger, dated
November 3, 2017, by and among M III Acquisition Corp. (the “Company”), IEA
Energy Services LLC (“IEA Services”), Wind Merger Sub I, Inc. (“Merger Sub I”),
Wind Merger Sub II, LLC (“Merger Sub II”), Infrastructure and Energy
Alternatives, LLC, Oaktree Power Opportunities Fund III Delaware, L.P., solely
in its capacity as IEA Parent’s representative, and, solely for purposes of
certain sections therein, M III Sponsor I LLC (“Sponsor I LLC”) and M III
Sponsor I LP (together with Sponsor I LLC, the “Sponsors”), (as amended from
time to time, the “Merger Agreement” and the transactions contemplated thereby,
the “Business Combination”); and  (ii) the Subscription and Backstop Agreement,
dated as of the date hereof, by and among the Company, the Sponsors and the
subscribers identified on the signature pages thereto, together with any
schedules and exhibits attached thereto (the “Subscription and Backstop
Agreement”).

 

In connection with the Company’s entry into the Subscription and Backstop
Agreement, the Sponsors have agreed to enter into this Forfeiture Agreement
(this “Agreement”).  For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Sponsors and the Company
hereby agree as follows:

 

1.                                      Each of the Sponsors hereby agrees, upon
and subject to (a) the closing of the Business Combination (the “Closing”) and
(b) the issuance by the Company of 1,500,00 Warrants (the “New Warrants”)
contemplated by the Subscription and Backstop Agreement (exercisable for 750,000
shares of Common Stock), to forfeit the number of Founder Shares (the “Forfeited
Shares”) set forth on the signature pages hereto, subject to Section 3 below.  
In order to effectuate such forfeiture, upon the Closing, each of the Sponsors
shall deliver the Forfeited Shares to the Company in certificated or book entry
form (at the election of the Sponsors) for cancellation by the Company.

 

2.                                      The Company hereby agrees, (a) upon and
subject to the Closing and (b) simultaneous with the forfeiture of the Forfeited
Shares, to issue the New Warrants to such persons (natural or otherwise)
specified in the Subscription and Backstop Agreement; provided that such
issuance will not cause the Company to be in violation of applicable law or
regulation.

 

3.                                      If the Sponsors elect, at their sole
discretion, to deliver, or one of the Sponsors’ affiliates elects to deliver, to
the subscribers under the Subscription and Backstop Agreement, public warrants
in lieu of the issuance by the Company of some or all of the Warrants required
to be issued to such subscribers pursuant to the Subscription and Backstop
Agreement, the number of Founder Shares that the Sponsors shall be obligated to
forfeit shall be proportionally reduced.

 

4.                                      Each of the Sponsors hereby agrees that
it shall not sell, transfer, or otherwise dispose of, or hypothecate or
otherwise grant any interest in or to, any Founder Shares beneficially owned by
it to the extent any such transaction would cause the Sponsor to hold less than
the number of Forfeited Shares set forth on the signature pages hereto.  Until
and unless the Forfeited Shares are forfeited, the Sponsors shall have full
ownership rights to the Forfeited Shares, including the right to vote such
shares.

 

1

--------------------------------------------------------------------------------


 

5.                                      This Agreement may not be changed,
amended, modified or waived as to any particular provision, except by a written
instrument executed by all parties hereto.

 

6.                                      No party hereto may assign either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written consent of the other parties hereto, and any purported assignment
in violation of the foregoing shall be null and void ab initio. This Agreement
shall be binding on the parties hereto and their respective successors and
assigns.

 

7.                                      This Agreement shall be construed and
interpreted in a manner consistent with the provisions of the Merger Agreement.
The provisions set forth in Sections 12.15 [Governing Law and Jurisdiction],
12.16 [Consent to Jurisdiction and Service of Process] and 12.17 [Waiver of Jury
Trial], as in effect as of the date hereof, are hereby incorporated by reference
into, and shall be deemed to apply to, this Agreement as if all references to
the “Agreement” in such sections were instead references to this Agreement.

 

8.                                      Any notice, consent or request to be
given in connection with any of the terms or provisions of this Agreement shall
be in writing and shall be sent in the same manner as provided in the Merger
Agreement, with notices to the Company and the Sponsors being sent to the
addresses set forth therein, in each case with all copies as required
thereunder.

 

9.                                      This Agreement shall terminate at such
time, if any, as either the Merger Agreement or the Subscription and Backstop
Agreement is terminated in accordance with its terms, and upon such termination
this Agreement shall be null and void and of no effect whatsoever, and the
parties hereto shall have no obligations under this Agreement.

 

{Remainder of Page Intentionally Left Blank; Signature page follows}

 

--------------------------------------------------------------------------------


 

Agreed to this 7th day of March, 2018:

 

 

 

M III ACQUISITION CORP.

 

 

 

 

 

By:

/s/ Mohsin Y. Meghji

 

 

Name: Mohsin Y. Meghji

 

 

Title: Chief Executive Officer

 

 

 

 

 

M III SPONSOR I LLC

 

 

 

By:   M III ACQUISITION PARTNERS I LLC, its Managing Member

 

 

 

 

 

By:

/s/ Mohsin Y. Meghji

 

 

Name: Mohsin Y. Meghji

 

 

Title: Managing Member

 

 

 

Number of Forfeited Shares: 130,334

 

 

 

M III SPONSOR I LP

 

 

 

By:   M III ACQUISITION PARTNERS I CORP., its General Partner

 

 

 

 

 

By:

/s/ Mohsin Y. Meghji

 

 

Name: Mohsin Y. Meghji

 

 

Title: Chief Executive Officer

 

 

 

Number of Forfeited Shares: 8,319

 

--------------------------------------------------------------------------------